IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-40096
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JOSE DE JESUS CHAVEZ-CHAVEZ,
also known as Manuel Pina Chavez,

                                         Defendant-Appellant.


                    __________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-347-1
                   __________________________

                        December 20, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose de

Jesus Chavez-Chavez has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.